

Exhibit 10.12
AMENDMENT TO SECURITIES PURCHASE AGREEMENT


Amendment to Securities Purchase Agreement dated as of October 5, 2009 (this
“Amendment”), to the Securities Purchase Agreement, dated as of December 13,
2007 (the “Agreement”), by and among General Steel Holdings, Inc., a Nevada
corporation, with headquarters located at Room 2315, Kun Tai International
Mansion Building, Yi No 12, Chao Yang Men Wai Ave., Chao Yang District, Beijing
100020, People's Republic of China (the “Company”), Zuo Sheng Yu and certain
investors listed on the Schedule of Buyers attached thereto (the “Buyers”).


WITNESSETH:


WHEREAS, in accordance with Section 9(e) of the Agreement, the Company and the
holders of at least a majority of the aggregate number of Registrable Securities
(as defined in the Registration Rights Agreement) (the “Required Holders”), on
behalf of the Buyers, wish to amend the terms of the Agreement as provided in
Section I below; and


WHEREAS, unless otherwise defined herein, capitalized terms used but not defined
herein shall have the meanings assigned to them in the Agreement.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


SECTION I
AMENDMENT


Section 4(o) of the Agreement is hereby amended by adding the following sentence
to the end thereof:


“Notwithstanding anything to the contrary contained herein, the requirements of
this Agreement with respect to obtaining the Shareholder Approval may also be
satisfied by written consent in lieu of a meeting obtained in accordance with
the constituent documents of the Company and applicable law and once such
consent is obtained, any and all requirements hereunder to obtain the
Shareholder Approval, or hold meetings with respect thereto, shall be deemed
satisfied in full.”


SECTION II
MISCELLANEOUS


1. No Other Amendments; Effectiveness. Except as set forth in this Amendment,
the Agreement is ratified and confirmed in all respects. This Amendment does not
need to be signed by all of the entities listed on the signature pages attached
hereto.  This Amendment shall be effective as of the date hereof and shall be
effective when executed by the Company and the Required Holders.  In the event
that any Buyer entities listed on the signature pages hereto do not sign this
Amendment, this shall have no impact on, and shall not diminish in any manner,
the effectiveness hereof so long as this Amendment is executed by the Company
and Buyer entities that are the holders of at least a majority of the aggregate
number of Registrable Securities.

 
 

--------------------------------------------------------------------------------

 


2. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, regardless of the laws that
might otherwise govern under applicable principles of conflict of laws thereof.


3. Counterparts. This Amendment may be executed in two or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.


4.  Successors and Assigns.  Subject to any applicable requirements for transfer
set forth in the Agreement, this Amendment shall inure to the benefit of and be
binding upon the permitted successors and assigns of each of the parties hereto.


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its signature page to this Amendment
to be duly executed as of the date first written above.
 
COMPANY:
 
GENERAL STEEL HOLDINGS, INC.
   
By:
/s/ Zuosheng Yu
 
Name: Zuosheng Yu
 
Title: Chief Executive Officer

 
Signature Page of the Amendment to Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each entity signing below has caused its respective
signature page to this Amendment to be duly executed as of the date first
written above.
 
CAPITAL VENTURES INTERNATIONAL
   
By:
/s/ Martin Kobinger
Name:
Martin Kobinger
Title:
Investment Manager



HUDSON BAY FUND, LP
   
By:
/s/ Yoav Roth
Name:
Yoav Roth
Title:
Authorized Signatory
   
HUDSON BAY OVERSEAS FUND, LTD.
   
By:
/s/ Yoav Roth
Name:
Yoav Roth
Title:
Authorized Signatory
   
WHITEBOX INTERMARKET
PARTNERS, LP
By:
Whitebox Intermarket Advisors LLC
By:
Whitebox Advisors LLC
   
By:
/s/ Jonathan Wood
Name:
Jonathan Wood
Title:
Chief Operating Officer/Director
   
WHITEBOX HIGH YIELD
PARTNERS, LP
By:
Whitebox High Yield Advisors LLC
By:
Whitebox Advisors LLC
   
By:
/s/ Jonathan Wood
Name:
Jonathan Wood
Title:
Chief Operating Officer/Director



Signature Page of the Amendment to Securities Purchase Agreement


[continued on following page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each entity signing below has caused its respective
signature page to this Amendment to be duly executed as of the date first
written above.


WHITEBOX CONVERTIBLE ARBITRAGE PARTNERS, LP
By:
Whitebox Convertible Arbitrage
Advisors LLC
By:
Whitebox Advisors LLC
   
By:
 /s/ Jonathan Wood
Name:
Jonathan Wood
Title:
Chief Operating Officer/Director



DRE PARTNERS, L.P.
By:
Whitebox Hedged High Yield Advisors LLC
By:
Whitebox Advisors LLC
   
By:
/s/ Jonathan Wood
Name:
Jonathan Wood
Title:
Chief Operating Officer/Director
By:
Whitebox Convertible Arbitrage
Advisors LLC
   
F CUBED PARTNERS, L.P.
By:
Whitebox Combined Advisors LLC
By:
Whitebox Advisors LLC
   
By:
 /s/ Jonathan Wood
Name:
Jonathan Wood
Title:
Chief Operating Officer/Director



Signature Page of the Amendment to Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 